GANTT, J.
Mandamus by relator to recover salary as policeman by relator for himself, and five *410others, whom it is alleged assigned their claim to him, aggregating $11,552.58. Relator and said five alleged assignors had fully served their appointed terms, and were merely holdovers when they were dropped. This case, therefore, falls within the rule laid down in State ex rel. Rife v. Hawes, reported at page 360 of this volume. The judgment of the circuit court in favor of relator is erroneous,' and it is reversed, and the writ quashed.
All concur.